Supreme Court of Texas
                             ══════════
                              No. 20-0393
                             ══════════

                         James Fredrick Miles,
                                Petitioner,

                                    v.

          Texas Central Railroad & Infrastructure, Inc. and
                  Integrated Texas Logistics, Inc.,
                              Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Thirteenth District of Texas
   ═══════════════════════════════════════

      JUSTICE YOUNG, concurring.

      Eminent-domain power has repeatedly been called one of the
most “awesome” powers of government.1 “Scary” is another fitting term.
The very words eminent domain and condemnation sound foreboding,
and they should. They represent the sovereign’s power to unilaterally
strip individuals of property rights—rights that may have been gained
at great cost. Condemnation is an extraordinary intrusion that often


      1 See, e.g., State by Comm’r of Transp. v. Elbert, 942 N.W.2d 182, 188
(Minn. 2020); Township of West Orange v. 769 Assocs., LLC, 969 A.2d 1080,
1085 (N.J. 2009).
destroys homes, scars farmland that generations have cultivated,
disrupts thriving businesses, and far more. It is an act of force by the
government that uneasily coexists with the strong protection of individual
property rights that Texas law guarantees. We have described “the
fundamental right of property” as being “among the most important
[rights] in Texas law.” S.C. v. M.B., ___ S.W.3d ___, 2022 WL 2192167,
at *15 (Tex. June 17, 2022).2
       On occasion, to serve a public purpose, a citizen’s private property
must be taken without his consent. We tolerate such intrusions because
society cannot function without roads, schools, military facilities, and
other vital infrastructure.      Eminent domain also requires “just” or
“adequate” compensation, to be sure. U.S. Const. amend. V; Tex. Const.
art. I, § 17(a).   But the condemnation process is complicated, time-
consuming, and sometimes confusing.3             And no compensation can


       2  As Justice Devine’s eloquent dissent puts it—and I agree—“[t]his
Court has long recognized that strong judicial protection of individual property
rights is essential to freedom itself.” Post at 2 (Devine, J., dissenting); accord
post at 4 (Huddle, J., dissenting).
       3  Chapter 21 of the Property Code is devoted to the complexities of
eminent-domain practice. The condemnation process may take years, and a Texas
property owner generally has no right to seek attorney’s fees or compensation
for her time. Just one example of the various intricacies that can entrap an
unwary property owner is how Texas law resolves disagreements about the
property’s value. If the condemnor and the property owner cannot reach an
agreement, the condemnor sues the property owner. Id. § 21.012. The property
owner must affirmatively defend her right to compensation. She waives her
right to have a judge (or jury) determine the amount of compensation if she does
not quickly file specific objections to the results of an administrative process.
Id. § 21.018; see also, e.g., John v. State, 826 S.W.2d 138, 141 n.5 (Tex. 1992)
(noting that, unless objections are timely filed, the court may only perform the
ministerial function of rendering judgment on the administrative process’s
property valuation).




                                        2
accurately value the sweat, tears, pride, love, beauty, and history that,
for some property at least, is its chief value. A given exercise of eminent
domain may turn out to be all for nothing, too. Grand plans can fail.
Property may therefore be permanently damaged without purpose.4
       These circumstances help explain why our law directs Texas
courts to carefully scrutinize any exercise of eminent-domain authority.
Condemnation is one area in which the government must turn sharp
corners. It is a fit role for the judiciary to ensure that the government
stays in its lane.
       How much harder it is, then, when a private entity is the one
wielding the power of eminent domain—without direct governmental
oversight or the backing of the public fisc. Such a situation can only
heighten the need for judicial vigilance. On these points I readily agree
with my dissenting colleagues. See, e.g., post at 3–5, 12 (Huddle, J.,
dissenting); post at 6 & n.13 (Devine, J., dissenting). I see nothing in
the Court’s opinion that disagrees, either. The law remains the same: If
there is any “doubt as to the scope of the power, the statute granting
such power is strictly construed in favor of the landowner and against
those corporations . . . vested therewith.” Tex. Rice Land Partners, Ltd.


       4  For example, in June 2020, the U.S. Supreme Court decided a permit
dispute for a pipeline project in favor of a pipeline company delegated eminent-
domain power by Congress. U.S. Forest Serv. v. Cowpasture River Pres. Ass’n,
140 S. Ct. 1837, 1841 (2020). A few weeks later, the pipeline company canceled
its project. Niskanen Ctr. v. FERC, 20 F.4th 787, 793 (D.C. Cir. 2021) (Randolph,
J., concurring). But the pipeline company had already taken easements across
some properties and had begun clearing land for its pipeline. See Atl. Coast
Pipeline, LLC v. 5.63 Acres, More or Less, in Buckingham County, Va., No. 3:18-
CV-6, 2018 WL 1097051, at *11, *17 (W.D. Va. Feb. 28, 2018) (granting the
pipeline company immediate possession so it could begin cutting trees).




                                       3
v. Denbury Green Pipeline–Tex., LLC, 363 S.W.3d 192, 198 (Tex. 2012)
(quotation omitted).
      Consequently, the courts should cast a jaundiced eye on any
exercise of eminent-domain authority, especially when a private entity
wants to seize another citizen’s property. The charge that “the Court
today abandons these longstanding principles,” post at 3 (Huddle, J.,
dissenting), gets it entirely backward. This case has received the exacting
level of scrutiny that our cases demand. Both the lower courts and this
Court have invested untold hours to this litigation. Today’s decision does
not dispense with heightened scrutiny or strict compliance with the law.
Today’s decision is an implementation of those principles.
      Not only has the Court remained true to those principles, it has
applied them correctly. The methodological question here is of great
importance. Every member of this Court agrees that doubts must be
construed in the landowner’s favor. But the kind of “doubt” that counts
is the kind that arises from legal text, not from gut instincts or guesses.
      In other words, it is not remotely enough for us to “doubt” that the
legislature, if starting from scratch, would authorize a particular taking.
It is not enough to speculate about “what the Legislature actually
envisioned,” post at 9 (Huddle, J., dissenting), and assume that the real
statute maps on to some “envisioned” use of it rather than what its text
clearly says.   Reverse-engineering a statute to figure out what was
“envisioned,” id., or what might have been the “intention of the statute,”
id. at 5, would lead only to the bad old days, when courts proclaimed what
the legislative purpose was and then made the text obey. Rarely has a
judge using such a methodology reached a result that the judge dislikes.




                                    4
      Likewise, I wholeheartedly share the view that “the meaning of a
statute that governs is the ordinary meaning commonly understood at
the time of enactment.” Id. at 11 (quotation omitted). Indeed, that is
the only thing that an enactment can mean—its meaning cannot change
merely with the passage of time. Take this case, for example. If high-
speed rail had existed and was well known when the legislature passed
the statutes that grant eminent-domain authority here, and if it was
clear that reasonable speakers of English at the time thought that those
statutes did not cover high-speed rail, we would certainly conclude that
those statutes do not cover high-speed rail today, either. But when a
statute defines its scope by using clear words that prescribe specific
conditions, such a law reaches new developments that satisfy the
specified statutory criteria. See ante at 18. An important part of the
promise of the rule of law itself extends to those who arrange their
affairs in compliance with what the law requires or authorizes. If the
legislature wants to cabin its statutes to existing conditions or to exclude
anything that has not yet been invented, it has many tools to do so.
Definition sections, sunset provisions, and other textual limitations can
bound a statute’s scope. The legislature can repeal or amend the statute.
But when it deploys none of those tools, as with these statutes, courts
cannot enter the legislative arena and do so themselves.
      I say all this to emphasize the fundamental point before us: that
we can judicially invalidate an exercise of condemnation only upon the
kind of “doubt” about the scope or meaning of statutory or constitutional
provisions that is textually demonstrable. Even when we would much
rather the result be different, and even when we persuade ourselves that




                                     5
the legislature must have intended otherwise, “we are bound” by “the
words of the statute” and cannot “rewrite those words to achieve an
unstated purpose.” See BankDirect Cap. Fin., LLC v. Plasma Fab, LLC,
519 S.W.3d 76, 86–87 (Tex. 2017) (quotation omitted). Cf. Hegar v.
Health Care Serv. Corp., ___S.W.3d ___, 2022 WL 2183069 (Tex. June
17, 2022) (Blacklock, J., dissenting) (emphasizing that when the words
of a statute deprive us of “confidence one way or the other” about the
statute’s meaning, clear-statement rules may supply a tie-breaker).
      Given what can qualify as a judicially cognizable “doubt” in the
first place, there is no reasonable doubt about any relevant text before
us today. It is one thing to agree, as I do and we all do, that textual
doubt about the authorization of eminent domain must be resolved
against the exercise of that power. It is quite another thing to expand
the terrain from the reasonable scope of statutory language all the way
to the edge of what is barely conceivable. That sort of hunt for doubt will
never miss its prey. We can always create some doubt about whether the
legislature, if asked today about a particular use of eminent domain,
would approve it.
      One basis for supposed doubt today is that the intrusion into
private-property interests that is required to build the project at issue
here is massive. It certainly is. But while that feature may focus our
attention or lead us to exercise special care (which we have done), the
size of the intrusion cannot affect the legal analysis itself. The judiciary
cannot green-light a tiny violation of a Texan’s rights, but neither can it
impede a huge intrusion if it is one that the law permits. For the courts,
at least, the question truly does reduce to determining what the words




                                     6
of the Texas Constitution and statutes actually mean.
      On that score, I cannot regard this case as particularly close. The
Texas Constitution expressly authorizes the use of eminent domain by
private entities. Tex. Const. art. I, § 17(a)(1). Many Texas statutes
expressly extend that power to private entities, and two such statutes
apply to the Texas Central Entities. Tex. Transp. Code §§ 81.002(2),
112.002(5), 131.011–131.012. To use the power of the judiciary to thwart
the use of this authority, we must conclude that neither statute applies.
But both of them do.
      First, as the Court’s well-written opinion articulates, the delegation
of eminent-domain power to “corporation[s] chartered under the laws of
this state to conduct and operate an electric railway between two
municipalities in this state” includes the delegation of power to the Texas
Central Entities. Tex. Transp. Code § 131.012. Those two entities,
chartered under Texas law, were formed for the very purpose of operating
an electric railway between two Texas municipalities. If the legislature
wishes to withdraw the power that it delegated—that the Constitution
allows it to delegate—it does not need this Court’s help. Nothing about
the current delegation turns on the fact that technology has evolved so
that an electric railway is faster, has a greater capacity, and can travel
longer distances. None of those features is relevant to the text or context
of a statute that has long been part of our law. We would rewrite the
statute, not resolve “doubt” about the statute, if we allowed technological
improvements to displace the text.
      Second, the Texas Central Entities are also “operating a railroad”
under Transportation Code § 81.002, as the Chief Justice’s concurrence




                                     7
explains. Any doubt that the legislature intended to restrict eminent-
domain power to only entities currently operating a railroad is wiped
away because the legislature elsewhere clarified that a railroad
company “may acquire property by condemnation” for “the incorporation
of the railroad,” to obtain “the right of way, or new or additional right-
of-way,” or for “any other purpose connected with or necessary to the
building, operating, or running of the railroad.”       Tex. Transp. Code
§ 112.053 (emphasis added). This language reveals that the legislature
intended to grant nascent railroad entities, including those not yet
operating trains on tracks, the power to condemn property so they might
acquire “the right of way” and “build[] . . . the railroad.” Id. (emphases
added). I respect my dissenting colleagues’ understanding of the text and
fully credit that what divides us is only our different good-faith efforts to
read it. But I find it implausible and countertextual that the Texas
Legislature would gladly welcome an existing railroad company chartered
in China or Chile to come and seize the property of Texas citizens to build
a new railroad but would forbid a new Texas company from doing so. I
cannot see the logic or textual command to support that result and I thus
cannot join my dissenting colleagues. The legislature, I suppose, could
limit eminent-domain delegations to entities that are expanding existing
railroad operations in Texas or expanding from some other locale to Texas,
but it has not done so.
                                 *   *    *
      As a result, the Court today keeps the promise that every judicial
system must make if it wants to remain judicial: “to have neither
FORCE nor WILL, but merely judgment . . . .” The Federalist No. 78, at




                                     8
490 (Alexander Hamilton) (Benjamin Fletcher Wright ed., 1961). That
thought likely is cold comfort to those who have fought to protect their
property.   I acknowledge that reaction; I respect it; I share in the
frustration that must accompany it. But without devaluing the affected
property interests in the slightest, I am convinced that today’s decision
reflects something of great value even to those who face great loss: the
judiciary’s commitment to the rule of law and to the self-government of
the People of Texas.
      The People have authorized the eminent-domain authority at
issue here both through the Constitution itself and through the statutes
enacted by their elected representatives. If that authority should be
further restricted—and maybe it should—that choice is up to the People,
too. As judges, we have no authority to go beyond clearly saying what
the law is. Statutes that satisfy the Constitution—and no constitutional
challenge was even brought here—are not for us to “fix.” Judicially
circumscribing eminent-domain authority of the sort at issue here would
be a well-intended but ultimately dangerous intrusion into the system
of self-government that we value so highly.
      It is when the stakes are high that the lines of separation between
the branches matter most. The stakes here clearly are high. The parties’
briefs, and the briefs and letters from amici that we have received, all
agree on that point. Many speak with eloquence and urgency to the
serious and even fearsome risks of eminent domain. But even more
alarming is the prospect of the judiciary exceeding its role, even when—
perhaps especially when—the issue presented is of great importance. I
wholly agree that we must view with suspicion any claim of authority to




                                   9
wield eminent-domain power, and I will always subject such a claim to
exacting scrutiny. Reversing the judgment below, however, would require
something more: a textual basis to doubt the scope of the statutes at
issue here. I see no good basis for disregarding the plain text. I therefore
join both the Court’s opinion and the Chief Justice’s concurrence.




                                         Evan A. Young
                                         Justice

OPINION FILED: June 24, 2022




                                    10